Appeals by the defendant from two judgments of the Supreme Court, Westchester County (Martin, J.), both rendered June 24, 1985, convicting him of grand larceny in the third degree under indictment No. 84-00706-01, and robbery in the first degree (two counts), robbery in the third degree, and grand larceny in the third degree (two counts) under indictment No. 84-01044-01, upon jury verdicts, and imposing sentences.
Ordered that the judgments are affirmed.
The trial court did not improvidently exercise its discretion in denying the defendant’s motion to set aside the jury verdict with respect to indictment No. 84-01044-01 on the ground of ineffective assistance of counsel (see, CPL 330.30 [1]). The *686hearing record indicates that counsel’s decision not to call the defendant’s best friend, wife and other family members as alibi witnesses was a well-advised trial strategy. The defendant’s disagreement with that strategy did not render counsel’s representation less than meaningful (see, People v Rivera, 71 NY2d 705; People v Baldi, 54 NY2d 137).
We have considered the defendant’s remaining contentions, including those raised in his supplemental pro se brief, and find them to be either unpreserved for appellate review or not warranting reversal of his convictions. Thompson, J. P., Brown, Lawrence and Rubin, JJ., concur.